Citation Nr: 1640320	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Denver, Colorado (RO), which denied a rating in excess of 10 percent for PTSD disability.  The Veteran appealed the denial of his claim.

In June 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a VA examination to evaluate the severity of his PTSD disability.  

In a March 2015 rating decision, the AMC increased the assigned evaluation to 30 percent, effective from July 14, 2009, the original date of claim for increased rating.  The Veteran continued his appeal, and he is requesting an even higher initial rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran contends that his PTSD symptoms have worsened since his last VA examination in March 2015.  See July 2016 informal hearing presentation from the Veteran's representative.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of PTSD, more contemporaneous medical findings are needed to evaluate the disability on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The record shows that the Veteran did not received VA mental health treatment from May 2011 to October 2014.  See March 2015 VA examination report as well as October 2014 report of contact.  However, the Veteran's assistance should be sought to determine whether he has received any recent VA or private treatment for his PTSD disability.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA and private mental health treatment.  If no VA medical records are available, this fact should be noted in the Veteran's claims file.

2. Schedule the Veteran for a VA psychiatric examination with the appropriate specialist to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.

3. In the event the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, re-adjudicate the Veteran's claim for increased rating for PTSD disability.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




